DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fabis (U.S. Patent No. 9,945,403).
Regarding claim 1, Fabis discloses a foam insulation board installation clip (Figs. 1-9) comprising a body, the body having a connection region (approximate 105, Fig. 1), the body being mountable to a building structural member; a spacer (10) extending from a distal end of the body, the spacer having a top and a bottom, and a spacing height between the top and the bottom, the top of the spacer being a terminal end of the distal end of the clip, wherein the bottom is oriented approximately perpendicular to the body, and is spaced apart from the top, wherein the top is approximately perpendicular to a rear face of the body, such that the top and the bottom are approximately parallel; a plurality of prongs (15) extending from the body, the plurality of prongs positioned along the body at a distance away from the spacer such that one of the plurality of prongs, a front face of the body, and the bottom of the spacer define a cavity (approximate 103), the cavity having an open front and sides, a rear of the cavity defined by the front face of the body (Figs. 1-3, 7 and 9).
Regarding claim 2, Fabis discloses each of the plurality of prongs (15) protrudes laterally away from the front face of the body (Figs. 2-3).  The Examiner considers the prongs to have both a lateral and vertical component. 
Regarding claim 3, Fabis discloses the spacer (10) protrudes laterally away from the front face of the body (Figs. 1-3, 7 and 9).
Regarding claim 4, Fabis discloses the spacer protrudes laterally away from the front face of the body to a distance away from the body that is approximately equal to a distance that at least one of the plurality of prongs protrudes away from the body. The Examiner considers the term “approximately” to be relative and therefore considers the distance to be approximate.
Regarding claim 5, Fabis discloses each of the plurality of prongs (15) is fixedly connected to the body.
Regarding claim 6, Fabis discloses the connection region (approximate 105) is positioned on a part of the body that is on an opposite side of a bottommost of the plurality of prongs from the spacer.
Regarding claim 7, Fabis discloses a foam insulation assembly comprising (Figs. 1-9) a foam insulation board (103); a building structural member (104), the foam insulation board being connected to the building structural member by a clip (Fig. 1), the clip comprising 13a body (11), the body having a connection region (approximate 105); a spacer (10) extending from a distal end of the body, the spacer having a top and a bottom, the bottom spaced apart from the top, the top of the spacer being a terminal end of the distal end of the clip, wherein the bottom is oriented approximately perpendicular to the body, and is spaced apart from the top, wherein the top is approximately perpendicular to a rear face of the body, such that the top and the bottom are approximately parallel; a plurality of prongs (15) extending from the body, the plurality of prongs positioned along the body at a distance away from the spacer such that a top of one of the plurality of prongs, a front face of the body, and the bottom of the spacer define a cavity (approximate 103), the cavity having an open front and sides, a rear of the cavity defined by the front face of the body; the foam insulation board being positioned within the cavity between the foot the one of the plurality of prongs; the connection region being attached to the building structural member; and the top of the spacer abutting a substrate (101), the spacer forming a gap between the substrate and the foam insulation board (Fig. 1).
Regarding claim 8, Fabis discloses a fastener (105) connects the connection region to the building structural member, the fastener passing through the connection region of the body and into the structural member (Fig. 1).
Regarding claim 9, Fabis discloses the gap defines an air space (Fig. 1).
Regarding claim 10, Fabis discloses at least one of the plurality of prongs (15, Fig. 1) is in an upwardly bent position and in contact with an edge of the foam insulation board.
Regarding claim 11, Fabis discloses the plurality of prongs (15) are each fixedly connected to the body.
Regarding claim 12, Fabis discloses the structural member is one of a rafter, a joist, and a beam (Col. 3, lines 22-28).
Regarding claim 13, Fabis discloses the plurality of prongs (15) protrude laterally away from the front face of the body.  The Examiner considers the prongs to have a vertical and horizontal component and therefore extends laterally as well. 
Regarding claim 14, Fabis discloses the spacer (10) protrudes laterally away from the front face of the body.
Regarding claim 15, Fabis discloses the spacer protrudes laterally away from the front face of the body to a distance away from the body that is approximately equal to a distance that the plurality of prongs protrude away from the body.  The Examiner considers the term “approximately” to be relative and therefore considers the distance to be approximate.
Regarding claim 16, Fabis discloses the connection region (approximate 105) is positioned on a part of the body that is on an opposite side of a bottommost of the plurality of prongs from the spacer (Fig. 1).
Regarding claim 17, Fabis discloses the connection region (approximate 105) is an elongate extension which extends in a direction away from both the spacer and the plurality of prongs (Fig. 1).
Regarding claim 18, Fabis discloses a structure (Fig. 1) comprising the foam insulation assembly of claim 7.
Regarding claim 19, Fabis discloses the plurality of prongs (15) of the clip are fixedly connected to the body of the clip.
Regarding claim 1, Fabis discloses the connection region (approximate 105) is positioned on a part of the body that is on an opposite side of the plurality of prongs from the spacer (Fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633